Title: From Thomas Jefferson to George Dyson, 16 May 1805
From: Jefferson, Thomas
To: Dyson, George


                  
                     Sir 
                     
                     Washington May 16. 05
                  
                  I wrote by the John Adams to mr Woodhouse of Marsalla desiring him to send me a pipe of Marsalla wine. by an arrangement with mr Smith the Secretary of the Navy, I was authorised to desire mr Woodhouse to draw on you for paiment, with an assurance that your draught on the Navy department should be placed to the credit of your account with the US. this was done, & I inclosed to mr Woodhouse a letter of advice to be forwarded to you. another opportunity now offering of writing to you directly, I avail myself of it to inclose a duplicate for mr Woodhouse, which I ask the favor of you to forward, with such information as to the paiment of his bill as you may deem proper. Accept my salutations & respects
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. June 28. 1805. the original of this by the Huntress, having been intercepted by a belligerent privateer, this Duplicate is now forwarded, covering a triplicate for mr Woodhouse
                  
               